IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,765-01


                           EX PARTE STEVEN DELEON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 2012-166A IN THE 421ST DISTRICT COURT
                            FROM CALDWELL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of continuous sexual

abuse of a child and sentenced to thirty-two years’ imprisonment. The Third Court of Appeals

affirmed his conviction. DeLeon v. State, No. 03-13-00202-CR (Tex. App.—Austin May 29,

2015)(not designated for publication).

        On August 21, 2017 and March 2, 2018, the trial court signed findings of fact and

conclusions of law recommended denying relief. In both findings, the trial court erroneously stated

that Applicant testified at the punishment phase of the trial against the advice of his counsel. This
                                                                                            2

Court does not adopt those findings, but based on the trial court’s other findings of fact and

conclusions of law, we deny relief.

Filed: March 28, 2018
Do not publish